In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Harkavy, J), dated December 15, 2004, which denied that branch of their motion which was for leave to file an untimely motion for summary judgment.
Ordered that the order is affirmed, with costs.
The defendants failed to show good cause for their delay in making a motion for summary judgment. Accordingly, the Supreme Court properly declined to entertain the defendants’ untimely motion (see Miceli v State Farm Mut. Auto. Ins. Co., 3 NY3d 725 [2004]; Brill v City of New York, 2 NY3d 648 [2004]). Prudenti, P.J., Krausman, Mastro and Fisher, JJ., concur.